Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 02/17/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/17/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 02/17/2021, claims 1-6, 10, 19-20, 28-41 and new claims 43-52 are pending.  Claims 1-6, 19, 20, 28-38 and new claims 43 and 49 are currently under examination.  Claim 10 has been amended and is withdrawn as it no longer recites the elected immune cell surface protein. Claims 39-41, 44-48 and 50-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

New Claim Rejections – necessitated by claim amendments
Claim Objections
Claims 3, 19, 20, 33, 37, 43 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 28-32, 34-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigdar (WO 2016/127216) and evidenced by Tortorella et al. ("Transferrin receptor-mediated endocytosis: a useful target for cancer therapy." The Journal of membrane biology 247.4 (2014): 291-307).
Claim 1 recites a bi-specific aptamer capable of binding a tumor cell antigen and an immune cell surface protein, wherein the bi-specific aptamer comprises a first aptamer complexed with a second aptamer, and further wherein: (a) the tumor cell antigen is, TfR; or (b) the immune cell surface protein is CD8.
The claim is recited in the alternative and is interpreted such that the bispecific aptamer can have a first and second aptamer wherein the aptamer binds to TfR and any immune surface protein or binds to any tumor cell antigen and CD8. Thus any prior art having a bi-specific aptamer with a first aptamer binding TfR and any immune surface protein would anticipate the instant claims.

As evidenced by Tortorella, TfR is expressed on the surface brain cancer cells which meets the limitations of claim 38.
Thus Shigdar et al. anticipates the instant claims.

Response to Arguments
Response to Applicant’s Arguments
Double Patenting
The rejection of claims 1, 4-6 and 28-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-11 and 13-17 of copending Application No. 16/240,492 (reference application) is withdrawn. 

Claim Rejections - 35 USC § 112
The rejection of claims 4, 5 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons of record.

This argument does not apply to claims 4, 5 and 6 which are drawn to bi-specific aptamer capable of binding any tumor antigen on a pancreatic cancer cell and any immune cell given the claims are recited in the alternative of (a) or (b).
As stated previously, in order for the written description provision of 35 USC 112, first paragraph to be satisfied, applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  Applicant does not provide a representative number of examples of bispecific aptamers comprising a first aptamer and a second aptamer wherein one binds a pancreatic cell and the second binds any immune cell and the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
As stated previously, while the decisions in Amgen v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017) and Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336 (Fed. Cir. 2010) relate to molecules other than aptamers, the principle is the same: disclosure of a target and a way to identify molecules which bind to that target does not provide a written description of those molecules.  The written description rejection is not based on how an aptamer sequence can be changed without disrupting the structure responsible for its activity and how predictable structures allow for establishment of a structure-function relationship.
Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The skilled artisan cannot envision the detailed structure of the encompassed genus of bispecific aptamers binding to any tumor antigen on a pancreatic cancer cell and any immune cell with the function as claimed. Therefore the claims do not satisfy the written description requirement and one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional aptamers that is required to practice any of the claimed methods. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635